                                                                                                  Statement of Account

          llH Washi~on Trust Bank                                                           Statement Start       Au ust 22.2019
                                                                                                               September 23,2019
                                                                                             Statement End
                P.O. Box 2127, Spokane, WA 99210-2127
                800.788.4578 I watrust.com                                                 Account Number                    738
                                                                                               Total Days in
                                                                                           Statement Period                   33
                                                                                                      Page                 1 of 4


                                                                                                               0 0 ®0         You
                                                                                                                              ll!lliil
                                                                                                                                 "'
                    WILLIAM E DEMPSEY
                    AMY D DEMPSEY
                    1720 E SENDERO LN
                    BOISE ID 83712-6628




          1111 Thank                                          you
                        for being a valued Washington Trust Bank client.



       SUMMARY OF ACCOUNTS


       Product Name                                           Account Number                                    Ending Balance
       PREFERRED CHECKING                                  ** 1      738                                                   $.00
           **Closed Account - Final Statement



       CHECKING ACCOUNTS


       PREFERRED CHECKING                                                                              Account#1           738

       Beginning Balance                                 $6,813.46    Average Ledger                                  $6,937.86
       + Deposits/Credits (7)                           $14,875.09    Average Collected                               $6,932.92
       - Checks/Debits (30)                             $21,688.55
       - Service Charge                                      $0.00
       + Interest Paid                                       $0.00    2019 Interest Paid                                  $4.76
       Ending Balance                                        $0.00


       Activity in Date Order
       Date         Description                                                               Additions             Subtractions
       8/22         Bill Paid-BOISE CITY UTILITY C onf #336                                                               128.28
       8/23         CK-WTH      Idaho Central Cr William Dempsey PPD                                                      500.00
       8/30         EDIPYMENTS CliftonLarso-OSV Amy Dempsey 0018dn                              5,174.70
                    PPD

3455    rev 09-17
                                                                                                                             -
                                                                                                                            FDIC
                                                                        Statement of Account

   llH Washi~on Trust Bank                                        Statement Start       Au ust 22.2019

        P.O. Box 2127, Spokane, WA 99210-2127                      Statement End     September 23,2019
        (800) 788-4578 I watrust.com                             Account Number                    738
                                                                     Total Days in
                                                                 Statement Period                   33
                                                                            Page                 2 of 4


                                                                                     0 0 ®0         You
                                                                                                    ll!lliil
                                                                                                       "'


Activity in Date Order
Date      Description                                               Additions             Subtractions
9/03      A TM SERVICE CHARGE REVERSAL                                   3.50
9/03      222 SOUTH B 222 SOUTH BROADWAY ATM W/D 1854                                            43.50
          08/30/19           Boise      ID C#8669
9/03      CREDITCARD BARCLAYCARD US WILLIAM                                                    1,000.00
          DEMPSEY               WEB
9/04      Transf to Checking       787 Confirmation number                                      100.00
          904192614
9/06      Bill Paid-INTERMOUNTAIN GAS CO MPANY Conf #337                                         16.60
9/06      CREDITCARD BARCLAYCARD US AMY DEMPSEY                                                 250.00
                      WEB
9/09      FB INS PMT FARM BUREAU MUTU William Edward                                            204.08
          Dempsey FBBC*****4001 PPD
9/11      DEPOSIT                                                        263.12
9/12      AUTOMATIC LOAN PAYMENT Acct No.                  036                                 1,407.09
9/13      EDIPYMENTS CliflonLarso-OSV Amy Dempsey 001BvL              5,907.35
          PPD
9/13      Bill Paid-CHASE MASTERCARD AND VISA Conf #338                                          200.00
9/13      Bill Paid-COSTCO ANYWHERE CARD US Conf #339                                            429.62
9/16      AUTOMATIC LOAN PAYMENT Acct No.                  563                                 1,175.32
9/16      ONLINE PMT BANK OF AMERICA DEMPSEY.WILLIAM                                             300.00
          CKF            POS WEB
9/17      Transf to Checking       761 Confirmation number                                      200.00
          917190467
9/17      Transf to Checking       787 Confirmation number                                      300.00
          917190469
9/17      Bill Paid-IDAHO POWER COMPANY Conf #340                                               327.01
9/18      Trsf from SMM         8788 Confirmation number              3,015.29
          918190226
9/18      Trsf from Checking       761 Confirmation number               301.91
          918190229
9/18      Trsf from Checking       787 Confirmation number               209.22
          918190230
9/18      U.S. BANK US BANK MERIDIAN C A TM W/D 1943                                            300.00
          09/17/19 00001945 MERIDIAN       ID C#8669
9/18      WITHDRAWAL                                                                            500.00
9/18      WITHDRAWAL                                                                         11,644.10
9/19      001 DEBTORC JERSEY CITY NJ C#8669 DBT CRD                                              14.95
          083109/17/1987116357




                                                                                                   -
                                                                                                  FDIC
                                                                                Statement of Account

     llH Washi~on Trust Bank                                               Statement Start        Au ust 22.2019

            P.O. Box 2127, Spokane, WA 99210-2127                          Statement End       September 23,2019
            (800) 788-4578 I watrust.com                                Account Number                       738
                                                                            Total Days in
                                                                        Statement Period                      33
                                                                                    Page                   3 of 4


                                                                                             0 0 ®0           You
                                                                                                              ll!lliil
                                                                                                                 "'



Checks Posted

Check No                   Date              Amount             Check No                Date             Amount
5621                       8/27                26.00            5629                    9/03              275.00
5625*                      8/23               250.00            5630                    9/11              500.00
5626                       8/27                23.00            5631                    9/06              112.00
5627                       8/23               112.00            5632                    9/11              900.00
5628                       8/23               175.00            5633                    9/16              275.00
*Denotes gap in check sequence                                                          Total Checks = $2,648.00


Daily Balance Information

Date                              Balance           Date     Balance         Date                        Balance
8/22                              6,685.18          9/04     9,358.88        9/13                      11,509.96
8/23                              5,648.18          9/06     8.980.28        9/16                       9,759.64
8/27                              5,599.18          9/09     8,776.20        9/17                       8,932.63
8/30                             10,773.88          9/11     7,639.32        9/18                          14.95
9/03                              9,458.88          9/12     6,232.23        9/19                            .OD


Interest Rate Summary

Date                                 Rate           Date        Rate
8/21                         0.100000%              9/17   0.050000%




                                                                                                             -
                                                                                                            FDIC
                                                                 To Reconcile Your Account


                                                                                                Ending Balance This Statement
 List outstanding transactions (checks, ATM transactions, automatic
 payments and other withdrawals not shown on your statement).                                   Add Deposits Not Shown On Statement      +

   Transactions            Amount         Transactions          Amount                          Subtotal


                                    ''                                   l              Jlooo
                                                                                                Subtract Total
                                                                                                                                         -
                                    i                                    I         r··-         Outstanding Transactions
                                                                         '
                                    i
                                    I
                                                                         I
                                                                         I
                                                                                   1

                                                                                   I!
                                                                                                •current Available Balance               $
                                    I
                                                                         !                      Ending Balance from Checkbook
                                                                                   !
                                    !
                                     '                                             j
                                     ''                                  !         !            Add Any Interest or Other Credits
                                                                                                                                         +
                                                                         '         !            (if applicable, from statement)
                                    !'                                   !
                                                                         'I        i!
                                    !
                                    !                                    !         !            Subtract Total Service Charges I Fees
                                     '                                   '                                                               -
                                    !'                                   l         i            (if applicable, from statement)


                                    1
                                                                         !
                                                                         !         I            •current Available Balance               $
                                    I                                    I
                                                                         I         !'
                                    I                                    I                      •THESE TOTALS SHOULD BE THE SAME. If totals do not
                                                  Total                  i
                                                                         !
                                                                              ..,._J!           agree, see below.



                                                     If Your Statement and Checkbook Do Not Agree

             • Compare transaction amounts on the statement to your checkbook.
               Compare deposits or other credit amounts on the statement to your checkbook and your receipts.
             • Be sure all transactions (checks, ATM transactions, transfers, automatic payments, and service cha rges/fees) are recorded in your checkbook.
               If your account is still out of balance, please notify us immediately.

                                                          In Case of Irregularities on This Statement

The bank is released from liability or claim of loss except when the depositor has reported a discrepancy or irregularity in connection with the account within
30 days from the date of statement in which the discrepancy occurred.

                                           In Case of Errors or Questions About Electronic Funds Transfers

Call or write us at the telephone number or address listed below, as soon as you can, if you th ink your statement or receipt is wrong or if you need more
information about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent the FIRST statement on which
the problem or error appeared.

             1. Tell us your name and account number.
             2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need
                more information.
             3. Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business days.

We will determine whether an error occurred within 10 business days (5 business days for VISA debit card point-of-sale transactions processed by VISA
and 20 business days if the transfer involved a new account) after we hear from you and will correct any error promptly. If we need more time, however, we
may take up to 45 days (90 days if the transfer involved a new account, a point-of-sale transaction action, or a foreign-initiated transfer) to investigate your
complaint or question. If we decide to do this, we will credit your account within 10 business days (5 business days for V ISA debit card point-of-sale
transactions processed by VISA and 20 business days if the transfer involved a new account) for the amount you th ink is in error, so that you will have the
use of the money during the time it takes to complete our investigation. If we ask you to put your compla int or question in writing and we do not receive it
within 10 business days, we may not credit your account. Your account is considered a new account for the first 30 days after the fi rst deposit is made,
unless each of you already has an established account with us before this account is opened.

We will tell you the resu lts within three business days after completing our investigation. If we decide that there was no error, we will send you a written
explanation.

You may ask for copies of the documents that we used in our investigation by contacting us at the address below. The bank reserves the right to charge for
necessary investigation time if it is discovered that the bank is not in error.

Direct all inquiries to:

             800. 788.4578 or write
             Washington Trust Bank, Priority Service
             P.O. Box 2 127
             Spokane, WA 99210-2127

                                                                                                                                                            °""
                                                                                                                                                4 of 4
                                                                                                   Statement of Account


          llH Washi~on Trust Bank                                                            Statement Start     Se tember 3.2019

                                                                                                                September 30,2019
                                                                                              Statement End
                P.O. Box 2127, Spokane, WA 99210-2127
                800.788.4578 I watrust.com                                                  Account Number                    788
                                                                                                Total Days in
                                                                                            Statement Period                   28
                                                                                                       Page                 1 of 3


                                                                                                                0 0 ®0         You
                                                                                                                               ll!lliil
                                                                                                                                  "'
                    WILLIAM E DEMPSEY
                    AMY D DEMPSEY
                    1720 E SENDERO LN
                    BOISE ID 83712-6628




          1111 Thank                                           you
                        for being a valued Washington Trust Bank client.



       SUMMARY OF ACCOUNTS


       Product Name                                            Account Number                                    Ending Balance
       PREFERRED MONEY MARKET                             **          788                                                   $.00
           **Closed Account - Final Statement



       SAVINGS ACCOUNTS


       PREFERRED MONEY MARKET                                                                           Account#2           788

       Beginning Balance                                $3,015.29      Average Ledger                                  $1,615.33
       + Deposits/Credits (0)                               $0.00      Average Collected                               $1,615.33
       - Checks/Debits (1)                              $3,015.29
       - Service Charge                                     $0.00
       + Interest Paid                                      $0.00      2019 Interest Paid                                  $3.90
       Ending Balance                                       $0.00


       Activity in Date Order
       Date         Description                                                                Additions             Subtractions
       9/18         Transf to Checking          738 Confirmation number                                                  3,015.29
                    918190226




3455    rev 09-17
                                                                                                                              -
                                                                                                                             FDIC
                                                                         Statement of Account

   llH Washi~on Trust Bank                                         Statement Start     Se tember 3.2019

        P.O. Box 2127, Spokane, WA 99210-2127                       Statement End     September 30,2019
        (800) 788-4578 I watrust.com                              Account Number                    788
                                                                      Total Days in
                                                                  Statement Period                   28
                                                                             Page                 2 of 3


                                                                                      0 0 ®0         You
                                                                                                     ll!lliil
                                                                                                        "'


Daily Balance Information
Date                     Balance                Date   Balance
9/03                     3,015.29               9/18        .00


Interest Rate Summary
Date                          Rate
9/02                  0.150000%




                                                                                                    -
                                                                                                   FDIC
                                                                 To Reconcile Your Account


                                                                                                Ending Balance This Statement
 List outstanding transactions (checks, ATM transactions, automatic
 payments and other withdrawals not shown on your statement).                                   Add Deposits Not Shown On Statement      +

   Transactions            Amount         Transactions          Amount                          Subtotal


                                    ''                                   l              Jlooo
                                                                                                Subtract Total
                                                                                                                                         -
                                    i                                    I         r··-         Outstanding Transactions
                                                                         '
                                    i
                                    I
                                                                         I
                                                                         I
                                                                                   1

                                                                                   I!
                                                                                                •current Available Balance               $
                                    I
                                                                         !                      Ending Balance from Checkbook
                                                                                   !
                                    !
                                     '                                             j
                                     ''                                  !         !            Add Any Interest or Other Credits
                                                                                                                                         +
                                                                         '         !            (if applicable, from statement)
                                    !'                                   !
                                                                         'I        i!
                                    !
                                    !                                    !         !            Subtract Total Service Charges I Fees
                                     '                                   '                                                               -
                                    !'                                   l         i            (if applicable, from statement)


                                    1
                                                                         !
                                                                         !         I            •current Available Balance               $
                                    I                                    I
                                                                         I         !'
                                    I                                    I                      •THESE TOTALS SHOULD BE THE SAME. If totals do not
                                                  Total                  i
                                                                         !
                                                                              ..,._J!           agree, see below.



                                                     If Your Statement and Checkbook Do Not Agree

             • Compare transaction amounts on the statement to your checkbook.
               Compare deposits or other credit amounts on the statement to your checkbook and your receipts.
             • Be sure all transactions (checks, ATM transactions, transfers, automatic payments, and service cha rges/fees) are recorded in your checkbook.
               If your account is still out of balance, please notify us immediately.

                                                          In Case of Irregularities on This Statement

The bank is released from liability or claim of loss except when the depositor has reported a discrepancy or irregularity in connection with the account within
30 days from the date of statement in which the discrepancy occurred.

                                           In Case of Errors or Questions About Electronic Funds Transfers

Call or write us at the telephone number or address listed below, as soon as you can, if you th ink your statement or receipt is wrong or if you need more
information about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent the FIRST statement on which
the problem or error appeared.

             1. Tell us your name and account number.
             2. Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it is an error or why you need
                more information.
             3. Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 business days.

We will determine whether an error occurred within 10 business days (5 business days for VISA debit card point-of-sale transactions processed by VISA
and 20 business days if the transfer involved a new account) after we hear from you and will correct any error promptly. If we need more time, however, we
may take up to 45 days (90 days if the transfer involved a new account, a point-of-sale transaction action, or a foreign-initiated transfer) to investigate your
complaint or question. If we decide to do this, we will credit your account within 10 business days (5 business days for V ISA debit card point-of-sale
transactions processed by VISA and 20 business days if the transfer involved a new account) for the amount you th ink is in error, so that you will have the
use of the money during the time it takes to complete our investigation. If we ask you to put your compla int or question in writing and we do not receive it
within 10 business days, we may not credit your account. Your account is considered a new account for the first 30 days after the fi rst deposit is made,
unless each of you already has an established account with us before this account is opened.

We will tell you the resu lts within three business days after completing our investigation. If we decide that there was no error, we will send you a written
explanation.

You may ask for copies of the documents that we used in our investigation by contacting us at the address below. The bank reserves the right to charge for
necessary investigation time if it is discovered that the bank is not in error.

Direct all inquiries to:

             800. 788.4578 or write
             Washington Trust Bank, Priority Service
             P.O. Box 2 127
             Spokane, WA 99210-2127

                                                                                                                                                            °""
                                                                                                                                                3 of 3
                                                                                                                                                                                                 Statement of Accounts
            ZIONS BANK®
            P.O. Box 30709, Salt Lake City, UT 84130-0709
                                                                                                                                                                                                 Paga 1 of 5
                                                                                                                                                                                                 This Statement: September 18, 2019
                                                                                                                                                                                                 Last Statement: August 16, 2019

                                                                                                                                                                                                 Primary Account                                 177




                                                                                                                                                                                                 For 24-hour account
            0043761                                       1662-06-0000-ZFN-PG0030·00002                                                                                                          Information, please contact:
            WILLIAM DEMPSEY
                                                                                                                                                                                                 1-800-789-BAN K (2265)
            AMY DEMPSEY
            1720 E SENDERO LN
                                                                                                                                                                                                 zionsbank.com
            BOISE ID 83712-6628




            WE HAVEN'T FORGOTTEN WHO KEEPS US IN BUSINESS.®


            -$UMMmRY()F\A¢CQ~lilNfl'-~a~P\NCI;.;_                                "cc'_;l;;_J-_'i_--~}_;_~-~--o---i_-_, ____I;_-_~ __ t_0~'_._;.\; .,_._•-_-_._.____ -,::::·o:~-~~"'--
                                                                                                                                                                    :"!•:.>- -____ ;;;---            < --   ;_:;.'~   -_::;:~--~?o~~}f~-~~~~-f~~~----                            '=-~ -~-~,::;_:,,;::~-
                                                   -                             -    -    - · - --                                                  i't"-'""·§£c'K~~'kl~9isav1n~~                                    -------- -'   -,,_~=-~--~- -~~~-- = - -~-· =-~~

                                                                                                                                                                                                                           Outstanding
                                                                                                                                                                                                                                                                        <-----     -:~~=:--~--:~-~==-



             Account Type                                                         Account Number                                                                                Ending Balance                          Balances Owed
             Anytime Interest Checking                                                               177                                                                                $13,129.39




             Previous Balance                                           Deposits/Credits                                             Charges/Debits                                         Checks Processed                                                 Ending Balance
             38,103.63                                                        10,033.25                                                  24,192.75                                                  10,814.74                                                     13,129.39


            3 DEPOSITS/CREDITS
            Date                          Amount                  Description
            08/30                        4,841.48                 CliftonLarso-OSV EDIPYM ••••om REF# 019240006042154 1121363709
            09/13                        5, 189.80                CliftonLarso-OSV EDIPYM ... BVM REF# 019255006073877 1121045254
            09/18                             1.97                INTEREST PAYMENT


            6 CHARGES/DEBITS
            Date                         Amount                   Description
            09/03                       7,100.35                  CAPITAL ONE ONLINE PMT REF# 019246007821145 1127842601
            09/03                      11,970.43                  BARCLAYCARD US CREDITCARD REF# 019246008286052 1127941816
            09/04                         123.00                  24906417N29GHKNZY EF Education First 800-6655364 MA 1222844119
            09/13                       4,548.97                  BARCLAYCARD US CREDITCARD REF# 019256006912511 1121129638
            09/16                         450.00                  ONLINE XFER TO DOA DEMPSEY.WILL ID: 000009539 2324713033


            2 CHECKS PROCESSED
            Number............. .Date ............................ Amount      Number............. .Date ............................Amount
            0                    09/17                           7 ,506.00     1197'               09/16                           3,308. 74
            •Not in check sequence

            ··························································································································································································
            AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                                   Total tor This Period                                                 Total Year-to-Date
            Total Overdraft Fees                                                   $0.00                                                              $0.00
            Total Returned Item Fees                                               $0.00                                                              $0.00

            To learn more about our other products and services that may lower the cost of managing account
            overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
            Service or visit your local branch.




                                                                                                                                                                                                                               0043761-0000001-0098444
A division of Zions Bancorporation, N.A. Member FDIC
                                                                                                     Page 3 of 5

           ZIONS BANK®
           P.O. Box 30709, Salt Lake City, UT 84130-0709
                                                                                                     September 18, 2019
                                                                                                     WILLIAM DEMPSEY
                                                                                                           177




           DAILY BALANCES
           Date ......................... .Balance         Date .......................... Balance                                 Date .......................... Balance
           08/30                       42,945.11           09/13                       24,392.16                                   09/17                        13,127.42
           09/03                       23,874.33           09/16                       20,633.42                                   09/18                       13, 129.39
           09104                       23,751.33



           INTEREST
           Interest Earned This Interest Period              $1.97                                   Number Of Days This Interest Period                              33
           Interest Paid Year-To-Date 2019                  $12.43                                   Annual Percentage Yield Earned                               0.07%




A division of Zions Bancorporation, N.A. Member FDIC                                                                                   0043761-0000002-0098445
                                                                                               This Statement:
ZIONS BANK                                       ACCOUNT#      177                             September 18, 2019
                                                                                               Page 5 of 5
  ZIONS BANK. I CHECKING ACCOUNT WITHDRAWAL




                         111          $


 Processed 09/17/19                   $7506.00
                                                            Processed 09/16/19   $3308.74     Ch# 1197




                                                                                            0043761-0000003-0098446
                                                                                                                                                   Statement of Accounts
             ZIONS BANK®
             P.O. Box 30709, Salt Lake City, UT 84130-0709
                                                                                                                                                   Page 1 of 5
                                                                                                                                                   This Statement: October 17, 2019
                                                                                                                                                   Last Statement: September 18, 2019

                                                                                                                                                   Primary Account           177




                                                                                                                                                   For 24-hour account
            0020574                                      1691 ·06·0000-ZFN·PG0023-00002                                                            information, please contact:
            WILLIAM DEMPSEY
                                                                                                                                                   1-800-789-BANK (2265)
            AMY DEMPSEY
            1720 E SENDERO LN
                                                                                                                                                   zionsbank.com
            BOISE ID 83712-6628




             WE HAVEN'T FORGOTTEN WHO KEEPS US IN BUSINESS.®


            :·$VNJM~~y:gff/-(qQQUNffifBA~~~jE;'~li'J~f~¥&1~Et~~~~~itt~~~,~1!(%ffs;,;~~:'t·T f':.; ."(; \,· '.. :'c,,\•1:::" '· •· !~[~1~fil?i1~!,:!13i?ic:~tl~i:~~lJ
                                                                                                                                                                1


                                                                                                                                    Checking/Savings                   Outstanding
             Account Type                                                          Account Number                                     Ending Balance                Balances Owed
             Anytime Interest Checking                                                     177                                                 $0.00




             Previous Balance                                          Deposits/Credits                      Charges/Debits                    Checks Processed                    Ending Balance
             13,129.39                                                            0.00                                0.00                             13,129.39                             0.00


            0 DEPOSITS/CREDITS
            There were no transactions this period.


            0 CHARGES/DEBITS
            There were no transactions this period.


            2 CHECKS PROCESSED
            Number............. .Date ............................ Amount      Number.............. Date ............................Amount
            0                    09/19                         13,087.42      o·                  09121                               41.97
            *Not in check sequence


            AGGREGATE OVERDRAFT AND RETURNED ITEM FEES

                                                                  Total for This Period                        Total Year-to-Date
            Total Overdraft Fees                                                  $0.00                                     $0.00
            Total Returned Item Fees                                              $0.00                                     $0.00

            To learn more about our other products and services that may lower the cost of managing account
            overdrafts or to discuss removing overdraft coverage from your account, please contact Customer
            Service or visit your local branch.


            DAILY BALANCES
            Date .......................... Balance                                       Date ......................... .Balance
            09/19                             41.97                                       09127                              0.00




A division of Zions Bancorporation, N.A. Member FDIC                                                                                                                  00205 7 4·0000001-004 5985
                                                                     Page 3 of 5

           ZIONS BANK®
           P.O. Box 30709, Salt Lake City, UT 84130-0709
                                                                     October 17, 2019
                                                                     WILLIAM DEMPSEY
                                                                           177




           INTEREST
           Interest Earned This Interest Period              $0.00   Number Of Days This Interest Period                        29
           Interest Paid Year-To-Date 2019                  $12.43   Annual Percentage Yield Earned                        0.00%




                                                       @                                              0020574-0000002-0045986
A division of Zions Bancorporation, N.A. Member FDIC   ~=
                                                                                                    This Statement:
ZIONS BANK                        ACCOUNT#      177                                                 October 17, 2019
                                                                                                    Page 5 of 5
                                              Z(ONS BANK I CHECKING ACCOUNT WITHDRAWA~   · - · · -.....~·-··- ..,




 Processed 09/19/19   $13087.42              Processed 09/27/19                     $41.97




                                                                                                 0020574-0000003-0045987
